Citation Nr: 1727847	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  08-36 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left knee or left shoulder disability.

2.  Entitlement to service connection for a left upper extremity neurological disability, to include as secondary to the claimed cervical spine disability or a service-connected left shoulder disability.

3.  Entitlement to service connection for headaches, to include as secondary to the claimed cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to the service-connected left knee disability.

5.  Entitlement to service connection for a neurological disability of the left leg, to include as secondary to the claimed lumbar spine disability.

6.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left knee disability.
7.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

8.  Entitlement to service connection for a bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to the service-connected left knee or left shoulder disability.

11.  Entitlement to an increased rating in excess of 10 percent for chondromalacia patella of the left knee.

12.  Entitlement to an initial increased rating in excess of 10 percent for a left shoulder disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A July 2006 rating decision denied service connection for right shoulder and right knee disabilities.  A September 2008 rating decision denied service connection for a left upper extremity neurological disability, a lumbar spine disability, hearing loss disability, tinnitus, and an acquired psychiatric disorder, as well as an increased rating for the left knee disability.  A February 2009 rating decision granted service connection for the left shoulder disability and assigned a 10 percent disability rating.  A September 2010 rating decision denied service connection for a neurological disability of the left lower extremity, a cervical spine disability, headaches, and neuropathy of the left upper extremity.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in March 2013.  A transcript of his hearing is associated with the record.

The Board notes that the Veteran was previously represented by attorney David L. Huffman; however, in 2014, this attorney's accreditation to represent claimants before VA was cancelled.  While it does not appear that the Veteran was provided notice from VA of cancellation of the attorney's accreditation, the Veteran contacted VA in April 2016 indicating that his attorney had retired and stating that he was engaged in locating a new representative.  Thus, the Board finds that no notice is necessary, as the Veteran has demonstrated that he is aware that David L. Huffman no longer represents him.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board observes that, on various occasions, the Veteran identified treatment at VA facilities.  A careful review of the record reveals that not all treatment records identified by the Veteran are associated with the electronic claims file.  Therefore, none of the claims currently on appeal may be adjudicated pending receipt of outstanding and updated VA treatment records.  Specifically, the Veteran identified records from the VA Viera Outpatient Clinic for the period from March 2000 to September 2002, and from the Huntington VA Medical Center (VAMC) for the period from June 2012 to January 2013.  These records should be sought, as well any subsequent records generated from January 2013 to the present.  

The Board also notes that, in May 2016, the Social Security Administration (SSA) requested records from VA, noting that the Veteran had submitted a claim for disability benefits.  It is unclear whether the Veteran is currently in receipt of disability benefits from SSA.  Inquiry should be made, and if the Veteran has been granted SSA disability, records pertaining to the adjudication of his SSA claim should be obtained.

With respect to the claimed cervical spine disability, the Board notes that the Veteran was afforded a VA examination in August 2010.  The examiner concluded that the claimed disability was not caused by or a result of the left knee disability.  He reasoned only that the disorder was not secondary to the knee disorder, and that the Veteran did not have any history or objective findings of cervical radiculopathy.  These conclusory statements do not adequately describe the medical principles underlying the examiner's conclusions.  Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the rationale provided by the examiner does not adequately explain the bases for his conclusion.  Thus, an additional examination should be provided.  

Regarding the claimed lumbar spine disability, a July 2008 VA examiner concluded that the claimed lumbar spine disability was not related to the service-connected left knee disability.  He relied, in part, on his finding that the Veteran's gait was normal.  Subsequently, however, a private physician noted in May 2010 that the Veteran's altered gait caused by the left knee disability had led to physical problems including a lumbar condition.  As there is evidence indicating an altered gait caused by the service-connected left knee disability, and suggesting a relationship between the left knee disability and the claimed lumbar spine disability, an additional examination should be provided to address the conflicting evidence pertaining to this issue.

The May 2010 private physician's statement also indicates that gait alteration caused by the service-connected left knee disability had led to the Veteran's claimed right knee disability.  In light of this evidence suggesting such a relationship, the Veteran should be afforded a VA examination to determine the etiology of his claimed right knee disability.

The Veteran seeks service connection for an acquired psychiatric disorder, which he asserts is related to chronic pain caused by his service-connected disabilities.  On VA examination in July 2008, the diagnoses were depressive disorder not otherwise specified (NOS) and alcohol and substance abuse NOS.  The examiner noted that substance abuse interfered with establishing a dual or primary diagnosis for depression caused or aggravated by a medical condition.  He recommended that the Veteran be reassessed following full remission of substance abuse in effort to fully determine the etiology of depression.  Subsequently in July 2010 and June 2012, the Veteran underwent a psychological evaluation by a private provider.  On each occasion, he denied misuse of alcohol and illegal drugs.  This suggests a change in his substance abuse status.  The Board therefore finds that a current examination should be conducted in effort to determine the etiology of the claimed psychiatric disorder.

Finally, with respect to the claims of entitlement to increased ratings for the service-connected left knee and shoulder disabilities, the Board observes that the Veteran was last examined in June 2010, more than seven years ago.  Current examinations should be conducted to ensure that the impairment caused by these disabilities is fully considered.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the Viera Outpatient Clinic for the period from March 2000 to September 2002, and from the Huntington VA Medical Center (VAMC) for the period from June 2012 to January 2013.  These records should be sought, as well any subsequent VA clinical records generated from January 2013 to the present.  All responses received must be associated with the electronic claims file.  

2.  Make a determination as to whether the Veteran is in receipt of SSA disability benefits.  If so, contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If, after continued efforts to obtain records discussed in paragraphs 1 and 2 above, VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present cervical spine disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should identify all currently present disability of the cervical spine.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is related to service, or is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected left knee disability or left shoulder disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The complete rationale for any conclusion reached should be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present lumbar spine disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should identify all currently present disability of the lumbar spine.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is related to service, or is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected left knee disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The complete rationale for any conclusion reached should be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present right knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should identify all currently present disability of the right knee.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is related to service, or is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected left knee disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
The complete rationale for any conclusion reached should be provided.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should identify all currently present acquired psychiatric disorders.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disorder is related to service, or is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected left knee and/or left shoulder disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The complete rationale for any conclusion reached should be provided.
7.  Schedule the Veteran for a VA examination to determine the current severity of his left knee and shoulder disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  If feasible, the examiner should portray any additional functional limitation of the knees due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report. If the Veteran does not have pain or any of the other factors, that fact should be noted as well. 

The examiner should also test the range of motion of the left and right knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The complete rationale for any conclusion reached should be provided.

8.  Thereafter, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.
9.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




